DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 4 August 2022.
Claim 11 is cancelled.
Claims 1-4, 6-10, 13-15, and 17-19 are original.
Claims 5, 12, 16, and 20 are currently amended.
Claims 1-10 and 12-20 are pending.
New grounds of rejection are presented and this action is made non-final.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification is entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim is to a method comprising steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “creating inferential sensors, each based on a functional relation of at least two of the input operating conditions and/or the output parameters” which is a mathematical concept, i.e. a mathematical relationship – see specification at [0012]: “a functional combination or relation of two or more of the measurable input operating conditions and the output parameters” [see MPEP 2106.04(a)(2) I].
The claim recites “c) simulating, based on the received system model using combinations of the input operating conditions and fault conditions, measurement values of the output parameters and inferential sensors” which is a mathematical concept, i.e. a mathematical calculation of values from conditions – see specification at [0017]: “using combinations of input operating conditions u and fault conditions θf, so as to provide simulated values of the output parameters y” [see MPEP 2106.04(a)(2) I].
The claim recites “d) calculating parametric sensitivities of the output parameters and the inferential sensors to the fault conditions and to the uncertainties” which is a mathematical concept, i.e. a mathematical calculation of sensitivities from conditions and uncertainties [see MPEP 2106.04(a)(2) I].
The claim recites “e) evolving … the inferential sensors based on the calculated parametric sensitivities of the output parameters and the inferential sensors to the fault conditions” which is a mathematical concept, i.e. a mathematical relationship/calculation – see specification at [0018]: e.g. “partially exchanging functional elements with one another, and creating a pair of new individuals with functional elements opposite of the original pair … changing some functional aspect of the individual” [see MPEP 2106.04(a)(2) I]. Note that this may also be a mental concept, see specification at [0018]: “for them for the next generation”, i.e. a comparison/evaluation/judgement to determine “best” [see MPEP 2106.04(a)(2) III].
The claim recites “f) repeating steps c) through e)” which is a mental/mathematical concept, i.e. repeated mental/mathematics concepts of steps c)-e) [see MPEP 2106.04(a)(2) I].
The claim recites “until a termination condition is realized” which is a mental concept, i.e. an evaluation of whether a condition is satisfied [see MPEP 2106.04(a)(2) III].
The claim recites “g) creating the built-in test based on a selected testing combination of input operating conditions and a selected measuring combination of the output parameters and the inferential sensors” which is a mathematical concept, i.e. a mathematical relationship or mathematical formula/equation resulting after termination – see specification at [0021]-[0022]: “If, however, at step 20, the termination condition is met, then method 10 proceeds to step 22. At step 22, FDI diagnostics and performance assessment of the built-in test design are performed” and fig 3: “Yes: Optimal test design for FDI is found” [see MPEP 2106.04(a)(2) I].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “for designing a built-in fault-detection-and-identification (FDI) test for a system that has measurable input operating conditions and output parameters”; however, this merely links the exception to a field of use, i.e. linking the algorithm to designing built-in fault-detection-and-identification (FDI) tests. So, this does not meaningfully limit the claim to a practical application [see MPEP 2106.05(h)].
The claim recites “a) retrieving a system model that relates the output parameters to the input operating conditions and fault conditions” which is necessary data gathering, i.e. all uses of the recited judicial exception require such data gathering since the model is used for simulating. So, this is insignificant extra-solution activity and does not meaningfully limit the claim to a practical application [see MPEP 2106.05(g)].
The claim recites “[evolving,] using genetic programming”; however, this is merely suggests the idea of an outcome or solution, i.e. obtain inferential sensors by evolving using genetic programming, rather than the particular actions, details of how the genetic algorithm is used to compute/enhance the evolution of inferential sensor. So this is mere instruction to implement the exception and does not integrate the exception into a practical application [see MPEP 2106.05(f)(1)]. Also, this merely links the judicial exception to a particular technological environment, i.e. the use of genetic algorithms to evolve. So, this does not meaningfully limit the claim to a practical application [see MPEP 2106.05(h)].
Considering the claim as a whole, there is mere instruction to implement the judicial exception with a link to a field of use/technological environment.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes merely linking of the exception to a field of use, i.e. linking the algorithm to designing built-in fault-detection-and-identification (FDI) tests. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As noted for step 2A – prong two, the claim includes necessary data gathering, i.e. all uses of the recited judicial exception require such data gathering since the model is used for simulating. Note that such data gathering is well-known routine and conventional, i.e. “Storing and retrieving information in memory” [see MPEP 2106.05(d)]. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(g)].
As noted for step 2A – prong two, the claim includes mere instruction to implement the exception, i.e. obtain inferential sensors by evolving using genetic programming, rather than the particular actions, details of how the genetic algorithm is used to compute/enhance the evolution of inferential sensor. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)(1)].
As noted for step 2A – prong two, the claim includes mere linking of the judicial exception to a particular technological environment, i.e. the use of genetic algorithms to evolve. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Considering the claim as a whole, there is mere instruction to implement the judicial exception with a link to a field of use/technological environment.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claims 2-5:
The claims recite “wherein the system model further relates the output parameters to system uncertainties”, “wherein the system uncertainties include uncertainties in measurements of the input operating conditions”, “wherein the system uncertainties include uncertainties in measurements of the output parameters”, and “wherein the calculated parametric sensitivities further include sensitivities of the output parameters and the inferential sensors to the input operating conditions”; however, these does not change the nature of the steps, i.e. specifying the type of relations, uncertainties, and sensitivities (the data manipulated) does not change the claimed actions to be taken in the method. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 6:
The claim recites “wherein evolving the inferential sensors includes: retaining a selection inferential sensor corresponding to a maximally sensitive one of the calculated parametric sensitivities of the plurality of inferential sensors to the fault conditions”; however, this only elaborates on the exception in terms of a judicial exception, i.e. in terms of a mental concept – a comparison/judgement/evaluation of “maximally sensitive” [see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning provided for claim 1 applies.

Regarding claims 7-8:
The claims recite “wherein evolving the inferential sensors includes: creating a crossover inferential variable that retains a common portion of the functional relation of two of the inferential sensors” and “wherein evolving the inferential sensors includes: creating a mutation inferential variable that changes a common portion of the functional relation of two of the inferential sensors”; however, this only elaborates on the exception in terms of a judicial exception, i.e. in terms of a mathematical calculation/relationship – determining functional relations [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 9:
The claim recites “further comprising the step of: selecting an initial combination of input operating conditions”; however, this only expands the exception in terms of a judicial exception, i.e. in terms of a mental concept – “selecting” is an opinion/judgement via choosing [see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 10:
The claim recites “further comprising the step of: evolving the combination of input operating conditions” however, this only expands the exception in terms of a judicial exception; i.e. in terms of another “evolving”, which as shown for claim 1, is a judicial exception in the form of mental/mathematical concepts. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 12:
The claim recites “wherein the termination condition is realized in response to a change in parameter sensitivities between repetitions falling below a percentage threshold”; however, this only elaborates on the exception in terms of a judicial exception, i.e. in terms of a mental concept – a comparison/judgement/evaluation of “change … falling below a percentage threshold” [see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 13:
The claim recites “further comprising the step of: generating a fault condition classification based on the simulated measurement values of the output parameters and inferential sensors”; however, this only expands the exception in terms of a judicial exception, i.e. in terms of a mental concept – evaluation/judgement/opinion on (specification at [0022]) “which fault condition, if any, is expected to have been present based on the simulation result” [see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 14:
The claim recites “further comprising the step of: comparing the fault condition classification with fault condition so as to assess the quality of the fault condition classification”; however, this only expands the exception in terms of a judicial exception, i.e. in terms of a mental concept – a comparison – see specification at [0022]: “does the fault condition classification agree with the simulation parameters” [see MPEP 2106.04(a)(2) III]. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 15:
The claim recites “further comprising the step of: determining correct classification rates based on the comparison of the fault condition classification with the fault condition”; which is a mathematical concept, i.e. a calculation of correct rates (percentage/ratio of correct classification count to total classification count) [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 16:
Step 1:
The claim recites a system comprising various hardware elements. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The instructions executed by the processors of the system carry out a process like that of claim 1. Given the reciting of steps b)-g) in claim 16, the claim is found to recite a judicial exception under the same reasoning as given for steps b)-g) of claim 1.
Steps 2A – prong two and 2B:
The claim recites “A system for heat exchange with built-in fault-detection-and-identification (FDI) test design capability, the system comprising:
a cross-flow plate/fin heat exchanger (PFHE);
a plurality of input sensors, each configured to measure an input operating condition of the PFHE;
one or more output sensors, each configured to measure an output parameter of the PFHE;
one or more processors; and
computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to perform the steps of [a method including the judicial exception]”. This merely links the judicial exception to a particular technological environment, i.e. limiting the application of the exception to a cross-flow plate/fin heat exchanger system with sensors. So, this does not incorporate the judicial exception into a practical application nor amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
The claim also recites the step a) and the “evolving using genetic programming” which are like the step a)  and the “using genetic programming” of claim 1; and the same reasoning applies.
Accordingly, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself under the reasoning provided for claim 1, mutatis mutandis.

Regarding claims 17-20:
The claims recite the same substantive limitations as claims 2-5 and the same reasoning applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bollas et al. (Patent No. EP 3,104,112 A2), herein referred to as Bollas, in view of Smits et al. (Publication No. WO 2008/115655 A1), herein referred to as Smits.

Regarding claim 1, Bollas teaches A method for designing a built-in fault-detection-and-identification (FDI) test (Bollas, para. [0001]: “The present disclosure relates to active fault detection and isolation of dynamical systems, and more specifically, to plate-fin heat exchanger fouling identification.”; Bollas [0012]: ‘initiated built in test (hereafter "iBIT") may be used for fault detection … fault identification during iBIT’) for a system that has measurable input operating conditions and output parameters (Bollas, para. [0012]: “Here, we propose a method that calculates a set of system inputs that minimize the uncertainty of the estimate of heat exchanger fouling from fault identification during iBIT.”; [0016]-[0022]: e.g. “The input variables available in the real system, the measurements that are or can be available in an aircraft ECS, and realistic constraints for all the inputs and time scales, for the present explanation, may be considered known quantities derived and recorded by testing. … However, the same  measured variables may be affected by other input or state variables, such as flow rates, inlet pressure, temperature, etc. … This information is acquired through the sensitivities of measured outputs” EN: flow rates, inlet temperatures and pressures are measurable operating conditions and outlet temperatures and pressures are output parameters.), the method comprising the steps of:
a) retrieving a system model that relates the output parameters to the input operating conditions and fault conditions (Bollas, para. [0041] lines 51-54: “a processor may be configured to receive subsystem model information from at least one sensor operatively connected to the processor, as shown in block 12. A subsystem model including system parameters for a heat exchanger, where each of the system parameters includes a sensor variance.”; Bollas, para. [0024] lines 33-37: ‘We thus have a model representing noisy responses of a heat exchanger at significant fouling conditions, referred to herein as a "virtual system" and a model with no noise in its predictions and void of any foulant deposition, referred to hereafter as a "system model." The responses of the virtual system are used in a computational framework for parameter estimation to estimate the thermal fouling resistance and uncertain inputs of the system model.’);
b) creating inferential sensors, each based on a functional relation of at least two of the input operating conditions and/or the output parameters (Bollas [0018]: “In summary, the unknown fouling resistance and uncertain inlet conditions can be compiled together as a vector of estimated system parameters and inputs: [eq 1 for ξ]” EN: The elements of vector “u” are uncertain inlet conditions, theta is the fouling resistance; Bollas, para. [0020] lines 11-13 and 18-21: “The variables of the test design vector of Eq. (2) may be restricted to a design space φ, assigning upper and lower bounds to each component. To formulate the iBIT design problem, within the allowable design space of the ECS, the model equations described above may be expressed as an implicit system of differential equations: [Equation 3], where f is the system governing equations, x(t) is the system states (temperature and pressure), u(t) is the system inputs (inlet bleed temperature), and t is time. It may be assumed that sensors exist at the outlet bleed and ram channels to measure the exit temperatures and pressures, regardless of whether they exist in all ECSs. Estimates of the measured outputs, ŷ(t), may then be expressed as: [Equation 4]” EN: The system state temperature and pressure and the system inputs (system bleed temperature) are also input operating conditions while exit temperatures and pressures are the output parameters. The inferential sensors are those outputs which do not exist in the ECS.);
c) simulating, based on the received system model using combinations of the input operating conditions and fault conditions (Bollas [0018] and [0022]: “the unknown fouling resistance and uncertain inlet conditions can be compiled together as a vector of estimated system parameters and inputs [eq 1 for ξ] … This information is acquired through the sensitivities of measured outputs with respect to estimated values of ξ; for all sampling times within r.”; Bollas, para. [0024] lines 29-35: ‘The effectiveness of the proposed iBIT method is shown in some examples where the heat exchanger model presented above is studied under heavy foulant accumulation 30 conditions. This may be accomplished by running the heat exchanger and the fouling models for 7 hours (real process time) with a high inlet foulant concentration of 100 mg/m3 until the overall thermal fouling resistance reaches 6.2 X 1 o-3 m2K/W. At this point, it is postulated that fouling is significant and may be identified from an iBIT, which is ran at nominal and optimal conditions and the capability of the iBIT to identify fouling with certainty is explored. We thus have a model representing noisy responses of a heat exchanger at significant fouling conditions, referred to herein as a "virtual system" and a model with no noise in its predictions and void of any foulant deposition, referred to hereafter as a "system model."’ EN: the fouling is a fault condition), measurement values of the output parameters and inferential sensors (Bollas [0018] and [0022]: “the unknown fouling resistance and uncertain inlet conditions can be compiled together as a vector of estimated system parameters and inputs [eq 1 for ξ] … This information is acquired through the sensitivities of measured outputs with respect to estimated values of ξ; for all sampling times within r.”; Bollas, para. [0024] lines 36-37: “The responses of the virtual system are used in a computational framework for parameter estimation to estimate the thermal fouling resistance and uncertain inputs of the system model.”; Bollas, para. [0026] lines 42-45 and 47-48: “the thermal fouling resistance and uncertain flow conditions can be estimated in several case studies and their 95% confidence intervals at nominal and optimal conditions are reported and compared. Measurement noise may be added to the heat exchanger model outputs to provide virtual experimental data for analysis… Thereafter, noiseless model simulations (from the system model) can be matched to the experimental data (from the virtual system) by adjusting ξ̂, the estimated parameters and system uncertain inlets.” EN: as discussed above the inferential sensors correspond to the outputs for which sensors do not exist);
d) calculating parametric sensitivities of the output parameters and the inferential sensors to the fault conditions and to the uncertainties (Bollas, para. [0023] lines 21-22: “Dynamic and steady state parametric sensitivities may be calculated with the solver CVODES, a C-coded ODE solver capable of sensitivity analysis, using finite differences or adjoints.”; Bollas, para. [0034] lines 2-5: “Depending on the state of the compressors and downstream pressure impedance, the pressure of the inlet bleed stream in the ECS heat exchanger might contain significant uncertainty. Therefore, in this case study we explored the impact of uncertain inlet pressure for the bleed side on iBIT fouling detection. As an exercise, uncertainty may be also considered for the ram flow.”; Bollas, para. [0038] lines 35-41: “Table 2, as depicted in FIG. 4, shows estimated values and 95% confidence intervals of uncertain heat exchanger inlets and fouling at nominal and optimal settings, according to some embodiments. Both steady state and transient information are used for fouling detection and isolation… The confidence intervals for the estimated conditions can be calculated at the nominal and optimal iBIT settings are shown. These results show the greatest improvement in estimating uncertain inputs and fouling levels, indicating that the iBIT benefits the most from optimizing conditions for fouling identification when there are multiple uncertainties present.”);
e) evolving, …, the inferential sensors based on the calculated parametric sensitivities of the output parameters and the inferential sensors to the fault conditions (Bollas [0022]-[0023]: “These sensitivities may be compiled into a series a of matrices, Qr,s• for each output, yr,s• and weighed by the experimental variance to produce the variance covariance matrix and Fisher information matrix: [eq 6] … The D-optimal design criterion may be chosen, for example, to minimize the correlation between estimated parameters from the extracted information, and thus isolate fouling from all other system uncertainty: [eq 7]… The optimal design may be calculated, with a processor, with the Mesh Adaptive Direct Search algorithm, NOMAD”. EN: The u are system inputs (“uncertain inlet conditions, see eq 1) and the test vector ϕ includes the inferential sensors and output parameters as part of variable y (see eqs 2-5) [when actual sensors are not present these are inferential sensors]. Evolving is solving the optimization problem (eq 7) according to the sensitivity measure (eq 6) using the search algorithm in the search space having the inferential sensor parameters.);
g) creating the built-in test based on a selected testing combination of input operating conditions and a selected measuring combination of the output parameters and the inferential sensors (Bollas [0004]: “According to an embodiment of the present invention, a computer-implemented method for a computer-implemented method for designing a built-in test is described.”; Bollas [0012]: ‘initiated built in test (hereafter "iBIT") may be used for fault detection … fault identification during iBIT’;  Bollas [0044]: “after determining the test design vector, the processor may design the built-in test based on the test design vector, as shown in block 16” EN: the test vector includes the input conditions, output parameters and inferential sensors, see eqs 2-4, where y are the sensor output and inferred sensor output, u are the inlet conditions.).
Bollas does not teach the steps of e) [evolving,] using genetic programming, or f) repeating steps c) through e) until a termination condition is realized.
In the same field of endeavor, designing fault diagnostic tests for complex systems with fault conditions that cannot be easily measured, Smits teaches e) [evolving], using genetic programming, (Smits, page 1 lines 7-9: “The present invention relates to soft or inferential sensors and, more particularly, to inferential sensors that are developed using a three-dimensional Pareto-front genetic programming technique”; Smits, page 4 lines 15-21: “A genetic programming technique may be used to develop a predictive algorithm that can accurately reproduce historical data representative of the physical, chemical, or biological process. The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables. To find a predictive algorithm with the desired accuracy, the genetic programming technique may evolve a population of candidate algorithms through multiple generations.” EN: citations are summary, most of the disclosure discusses using genetic programming to determine inferential sensors); and
f) repeating steps c) through e) until a termination condition is realized (Smits, page 4 line 22 to page 5 line 3: “Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables; (ii) a complexity criterion that evaluates each candidate algorithm's complexity; and (iii) a smoothness criterion that evaluates each candidate algorithm's nonlinearity. It is to be understood that these fitness criteria are exemplary only, as additional and/or alternative fitness criteria could be applied. The candidate algorithms that are the most fit based on the applied fitness criteria are allowed to propagate into the next generation through the use of genetic operations such as copying, crossover, and mutation. In this way, the genetic programming technique evolves candidate algorithms that, on average, become progressively more fit (as judged by the applied fitness criteria) from one generation to the next. Eventually, the evolutionary process terminates, e.g., based on the number of generations or because of the fulfillment of some other termination criterion.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bollas (directed to system and methods for finding an optimally sensitive test design having inferential sensors) and Smits (directed to methods for using genetic programming to find optimal inferential sensors for predicting non-linear processes) and arrived at a method to design a built-in fouling identification test for plate fin heat exchangers using inferential sensors that have been trained through genetic programming to improve their fitness for fouling identification in uncertain conditions, because “In a typical approach for developing an inferential sensor for a given process, historical data is collected for a broad range of process conditions. Using this historical data, various techniques may then be used to develop an empirical model that can predict the desired output variable based on the available input variables. … Accordingly, there is a need for other ways of developing inferential sensors that can infer difficult-to-measure process parameters based on easily-measured process parameters.” as taught by Smits (Smits, page 1 lines 19-28 and page 2 lines 8-10), i.e. in order to  provide a method (from Smits) of evolving the inferential sensors to be used in the test vector optimization of Bollas to have a result which can “infer difficult-to-measure process parameters based on easily-measured process parameters” (Smits at P2:lines 9-10).

Regarding claim 2, Bollas and Smits teach all of the limitations as applied to claim 1 above. Bollas further teaches wherein the system model further relates the output parameters to system uncertainties (Bollas [0022]-[0023]: “According to some embodiments, the optimal iBIT can provide maximum information on thermal fouling resistance, even at uncertain inlet conditions. These sensitivities may be compiled into a series a of matrices, Qr,s• for each output, yr,s• and weighed by the experimental variance to produce the variance covariance matrix and Fisher information matrix: [eq 6] … The D-optimal design criterion may be chosen, for example, to minimize the correlation between estimated parameters from the extracted information, and thus isolate fouling from all other system uncertainty: [eq 7]…” EN: the uncertainties in inlet conditions are system uncertainties and these are related to the output parameters through the covariance matrix.).

Regarding claim 3, Bollas and Smits teach all of the limitations as applied to claim 2 above. Bollas further teaches wherein the system uncertainties include uncertainties in measurements of the input operating conditions (Bollas:[0016]: “The input variables available in the real system, the measurements that are or can be available in an aircraft ECS, and realistic constraints for all the inputs and time scales, for the present explanation, may be considered known quantities derived and recorded by testing”; Bollas [0018]: “Depending on the level of confidence we have on the system measurements or on the accuracy of inferred variables, the intervals of each variable are expressed as wide or narrow bounds in their estimation.”; Bollas, para. [0022] lines 33-35: “According to some embodiments, the optimal iBIT can provide maximum information on thermal fouling resistance, even at uncertain inlet conditions. This information is acquired through the sensitivities of measured outputs with respect to estimated values of ξ̂ for all sampling times within τ.”).

Regarding claim 4, Bollas and Smits teach all of the limitations as applied to claim 2 above. Bollas further teaches wherein the system uncertainties include uncertainties in measurements of the output parameters (Bollas:[0016]: “The input variables available in the real system, the measurements that are or can be available in an aircraft ECS, and realistic constraints for all the inputs and time scales, for the present explanation, may be considered known quantities derived and recorded by testing”; Bollas [0018]: “It should be noted that uncertainty is expressed in this work as a variance interval for each one of the variables considered. Depending on the level of confidence we have on the system measurements or on the accuracy of inferred variables, the intervals of each variable are expressed as wide or narrow bounds in their estimation. Depending on the level of confidence we have on the system measurements or on the accuracy of inferred variables, the intervals of each variable are expressed as wide or narrow bounds in their estimation.”; Bollas [0020]: “It may be assumed that sensors exist at the outlet bleed and ram channels to measure the exit temperatures and pressures, regardless of whether they exist in all ECSs”; Bollas, para. [0035] lines 14-18: “Thus, here the ram and bleed mass flows may be considered uncertain during the iBIT for fouling estimation. Three iBITs can be conducted to explore the impact of uncertainty in the flow rates: the first and second tests focused on uncertain bleed side and ram side flows rates, respectively, and a third test analyzed uncertain bleed side and ram side flow rates simultaneously. The results of these case studies for nominal and optimal iBITs are presented in FIG. 4, Table 2, along with the design vector for the optimal iBIT.”).

Regarding claim 5, Bollas and Smits teach all of the limitations as applied to claim 1 above. Bollas further teaches wherein the calculated parametric sensitivities further include sensitivities of the output parameters and the inferential sensors to the input operating conditions ((Bollas [0022]-[0023]: “According to some embodiments, the optimal iBIT can provide maximum information on thermal fouling resistance, even at uncertain inlet conditions. These sensitivities may be compiled into a series a of matrices, Qr,s• for each output, yr,s• and weighed by the experimental variance to produce the variance covariance matrix and Fisher information matrix: [eq 6] … The D-optimal design criterion may be chosen, for example, to minimize the correlation between estimated parameters from the extracted information, and thus isolate fouling from all other system uncertainty: [eq 7]…” EN: the uncertainties in inlet conditions are system uncertainties and these are related to the output parameters including the inferential sensors (i.e. outputs for which there is no corresponding sensor) through the covariance matrix.).

Regarding claim 6, Bollas and Smits teach all of the limitations as applied to claim 2 above. Bollas further teaches [maximizing] the calculated parametric sensitivities of the plurality of inferential sensors to the fault conditions (Bollas, page 3 lines 11-13: “then it [exchanger model] is used in a dynamic sensitivity analysis framework, in which sensitivities of the heat exchanger outputs with respect to fouling metrics are maximized and input trajectories that enhance identifiability of fouling are estimated”. EN: the fault conditions are part of the input (see eq 1) and the inferential sensors correspond to outputs where no sensor exists.)
And Smits further teaches wherein evolving the inferential sensors includes: retaining a selection inferential sensor corresponding to a maximally [fit] one (Smits, page 10:3-7: “Nonlinearity could be measured in various ways. In one approach, a candidate algorithm could be sampled by applying a range of values for the input variables in the interval defined by the training data and calculating the corresponding values of the output variable. The amount of nonlinearlity of the candidate algorithm may then be quantified as the amount of variation in the sampled values of the output variable.” EN: this variation corresponds to the sensitivity of Bollas, see Bollas at [0022]); Smits, page 12 lines 7-11: “The candidate algorithms are then evolved, using the historical data selected in block 100 and the fitness criteria defined in block 102, as indicated by block 108. In an exemplary evolutionary approach, the most fit candidate algorithms in the population are 10 selected to generate "offspring" algorithms that are then used to replace the least fit candidate algorithms in the population.” EN: the most fit are the maximally sensitive when using the variation criterion). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bollas (directed to system and methods for finding an optimally sensitive test design having inferential sensors which are maximally sensitive) and Smits (directed to methods for using genetic programming to find optimal inferential sensors for predicting non-linear processes) and arrived at a method to design a built-in fouling identification test for plate fin heat exchangers using inferential sensors that have been trained through genetic programming to improve their fitness for fouling identification in uncertain conditions, because “In a typical approach for developing an inferential sensor for a given process, historical data is collected for a broad range of process conditions. Using this historical data, various techniques may then be used to develop an empirical model that can predict the desired output variable based on the available input variables. … Accordingly, there is a need for other ways of developing inferential sensors that can infer difficult-to-measure process parameters based on easily-measured process parameters.” as taught by Smits (Smits, page 1 lines 19-28 and page 2 lines 8-10), i.e. in order to  provide a method of evolving the inferential sensors (from Smits) in view of maximum sensitivity criteria (from Bollas) to be used in the test vector optimization of Bollas to have a result which can “infer difficult-to-measure process parameters based on easily-measured process parameters” (Smits at P2:lines 9-10).

Regarding claim 7, Bollas and Smits teach all of the limitations as applied to claim 1 above. Smits further teaches wherein evolving the inferential sensors includes: creating a crossover inferential variable that retains a common portion of the functional relation of two of the inferential sensors (Smits, page 12 lines 21-23: “An offspring algorithm may be generated by a crossover operation that joins a sub-tree of one parent algorithm with the sub-tree of another parent algorithm.”).

Regarding claim 8, Bollas and Smits teach all of the limitations as applied to claim 1 above. Smits further teaches wherein evolving the inferential sensors includes: creating a mutation inferential variable that changes a common portion of the functional relation of two of the inferential sensors (Smits, page 12 lines 26-31: “The offspring algorithms may then be subject to mutations, based on preselected mutation probabilities. In one approach, a mutation may be used to change one node (either a function or a terminal node, depending on how the genetic programming is set up) in a candidate algorithm. Alternatively, a mutation may be able to change multiple nodes (e.g., a sub-tree) in a candidate algorithm. In addition, some mutations might increase or decrease the number of nodes in a candidate algorithm.”).

Regarding claim 9, Bollas and Smits teach all of the limitations as applied to claim 1 above. Bollas further teaches selecting an initial combination of input operating conditions (Bollas [0019]: “The initial conditions, y0, can be optimized as well. In iBIT, optimality of y0 corresponds to finding optimal system inputs for the initial system steady-state.”; Bollas, para. [0025] lines 38-41: “The flow conditions in the ECS heat exchanger can be set to nominal conditions typical for ECS heat exchanger operations. The bleed inlet temperature may be constrained between 100°C and 250°C, assuming that it is controlled upstream, but with significant uncertainty. The inlet ram temperature may be set according to the international standard atmospheric values at ground level determined by the International Standard Aviation Organization.”).

Regarding claim 10, Bollas and Smits teach all of the limitations as applied to claim 9 above. Bollas further teaches evolving the combination of input operating conditions (Bollas [0019]: “The initial conditions, y0, can be optimized as well. In iBIT, optimality of y0 corresponds to finding optimal system inputs for the initial system steady-state.”; Bollas, para. [0026] lines 47-48: “Thereafter, noiseless model simulations (from the system model) can be matched to the experimental data (from the virtual system) by adjusting ξ̂, the estimated parameters and system uncertain inlets.”).

Regarding claim 16, Bollas and Smits teach all of the limitations as applied to claim 1 above, thus claim 16 is rejected for substantially the same rationale as applied to claim 1 above. Furthermore, Bollas teaches A system for heat exchange with built-in fault-detection-and-identification (FDI) test design capability (Bollas, para. [0001]: “The present disclosure relates to active fault detection and isolation of dynamical systems, and more specifically, to plate-fin heat exchanger fouling identification.”), the system comprising: a cross-flow plate/fin heat exchanger (PFHE) (Bollas, para. [0009] lines 16-19: “Cross-flow plate-fin heat exchangers are typically used in ECSs because of their small weight and volume relative to their heat transfer efficiency. The ECS primary heat exchanger 2 (as depicted in FIG. 1) uses ambient ram air 4 as the cold fluid side to decrease the temperature of the compressed bleed stream.”); a plurality of input sensors, each configured to measure an input operating condition of the PFHE (Bollas, para. [0041] lines 51-52: “a processor may be configured to receive subsystem model information from at least one sensor operatively connected to the processor”); one or more output sensors, each configured to measure an output parameter of the PFHE (Bollas, para. [0020] lines 19-20: “It may be assumed that sensors exist at the outlet bleed and ram channels to measure the exit temperatures and pressures, regardless of whether they exist in all ECSs.”); one or more processors (Bollas, para. [0041] lines 51-52: “a processor may be configured to receive subsystem model information from at least one sensor operatively connected to the processor”); and computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to perform the steps of (Bollas, para. [0050] lines 42-43: “The instructions in memory 102 may include one or more separate programs, each of which comprises an ordered listing of computer-executable instructions for implementing logical functions.”) [a method like thatof claim 1 taught by Bollas and Smits as shown for claim 1].

Regarding claim 17, Bollas and Smits teach all of the limitations as applied to claims 16 and 2 above, thus claim 17 is rejected for substantially the same rationale as applied to claims 16 and 2 above.

Regarding claim 18, Bollas and Smits teach all of the limitations as applied to claims 17 and 3 above, thus claim 18 is rejected for substantially the same rationale as applied to claims 17 and 3 above.

Regarding claim 19, Bollas and Smits teach all of the limitations as applied to claims 17 and 4 above, thus claim 19 is rejected for substantially the same rationale as applied to claims 17 and 4 above.

Regarding claim 20, Bollas and Smits teach all of the limitations as applied to claims 16 and 5 above, thus claim 19 is rejected for substantially the same rationale as applied to claims 16 and 5 above.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bollas in view of Smits as applied to claim 1 above, and further in view of Coble (COBLE, JAMIE BAALIS. "Merging data sources to predict remaining useful life–an automated method to identify prognostic parameters." (2010). 223 pages), herein referred to as Coble.

Regarding claim 12, Bollas and Smits teach all of the limitations as applied to claim 1 above. Smits further teaches a change in parameter sensitivities
Smits further teaches a change in parameter sensitivities between repetitions (Smits, page 4:32-page5:1: “In this way, the genetic programming technique evolves candidate algorithms that, on average, become progressively more fit (as judged by the applied fitness criteria) from one generation to the next”; Smits, page 10:3-7: “Nonlinearity could be measured in various ways. In one approach, a candidate algorithm could be sampled by applying a range of values for the input variables in the interval defined by the training data and calculating the corresponding values of the output variable. The amount of nonlinearlity of the candidate algorithm may then be quantified as the amount of variation in the sampled values of the output variable.” EN: this variation corresponds to the sensitivity of Bollas, see Bollas at [0022]);
Neither Bollas nor Smits teach wherein the termination condition is realized in response to a change in parameter sensitivities between repetitions falling below a percentage threshold
In the same field of endeavor, condition monitoring for complex systems with fault conditions that cannot be easily measured, Coble teaches wherein the termination condition is realized in response to a change between repetitions falling below a percentage threshold (Coble, page 53:¶3: “Through these three methods, a new generation [of a genetic algorithm, see page 52:§4.5.1.1] is created which is then evaluated for fitness. This cycle is repeated until one of several stopping criteria is met: a set number of generations is reached, a minimum average change between generations is not met, or the optimal value of the fitness function is obtained” EN: Coble does not use the term “percentage” threshold; however, a “percentage” merely represent division by 100, e.g. a threshold of 1% is 0.01; and accordingly, falling below a threshold is falling below a percentage threshold, e.g. falling below 0.01 is falling below 1%)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bollas and Smits as for claim 1 (using genetic algorithms for maximally sensitive sensors for fouling identification for plate fin heat exchangers) with Coble (termination criteria for genetic algorithms) and arrived at a method to design a built-in fouling identification test for plate fin heat exchangers using inferential sensors that have been trained through genetic programming with a terminating percentage threshold for sensitivity since it is a simple substitution of one element (Coble’s thershold criterion) for another (Smits number of generations criterion) to yield a predictable result, i.e. termination of the evolution via threshold. Note that Smits discloses the use of alternate termination criteria (see page 5:2-3: “based on the number of generations or because of the fulfillment of some other termination criterion”) while Coble teaches both (threshold and number of generations) termination criteria as alternatives to one another (page 53, as shown above) indicating that one of ordinary skill would be able to make the substitution.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bollas in view of Smits as applied to claim 1 above, and further in view of Najjar et al. (“Optimal Sensor Selection and Fusion for Heat Exchanger Fouling Diagnosis in Aerospace Systems”, 2016), herein referred to as Najjar.

Regarding claim 13, Bollas and Smits teach all of the limitations as applied to claim 1 above. Neither Bollas nor Smits teach generating a fault condition classification based on the simulated measurement values of the output parameters and inferential sensors.
In the same field of endeavor, designing fault diagnostic tests for complex systems with fault conditions that cannot be easily measured, Najjar teaches generating a fault condition classification based on the simulated measurement values of the output parameters and sensors (Najjar page 4875, section V. subsection B. “Classification” paragraph 1: “Once the features are obtained as the principal components or the parameter set of the GMM, they are processed by a classifier to make a decision on the heat exchanger fouling severity”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bollas (directed to system and methods for designing a built-in fouling identification test for plate-fin heat exchangers by inferring system conditions based on estimated output parameters from known input conditions and uncertainties) and Smits (directed to methods for using genetic programming to improve the fitness of inferential sensors for predicting non-linear processes) and Najjar (directed to a process for diagnosing fouling of a heat exchanger, involving optimal sensor selection for fault classification and sensor fusion for the inference of fouling severity via different machine learning tools) and arrived at a method to design a built-in fouling identification test for plate fin heat exchangers using inferential sensors that have been trained through genetic programming while evaluating each inferential sensors ability to determine correct fault classifications, because “Since a large number of sensors are available in the ECS [Environmental Control System] mounted at different locations, the underlying processes of data generation, storage, and analysis become cumbersome. Therefore, an optimal sensor selection methodology is needed to rank the most relevant sensors in terms of the best classification performance for heat exchanger fouling diagnosis.” as taught by Najjar (Najjar, page 4871 Section IV. “Optimal Sensor Selection Methodology” paragraph 1). 

Regarding claim 14, Bollas, Smits, and Najjar teach all of the limitations as applied to claim 13 above. Najjar further teaches comparing the fault condition classification with fault condition so as to assess the quality of the fault condition classification (Najjar, page 4875, section V. subsection B. “Classification” paragraphs 2-3: “The performance of the classifier is evaluated using the random subsampling hold-out cross-validation method. The results are summarized into a confusion matrix [56], whose columns contain the predicted classes while the rows contain the actual classes… For the cross-validation method, 30 data sequences are hold-out from each class and are used for testing while the remaining are used for training. This process is repeated 50 times, where in each run 30 data sequences are randomly selected from each class. This generates a total of 1500 testing samples for each class.”).

Regarding claim 15, Bollas, Smits, and Najjar teach all of the limitations as applied to claim 14 above. Najjar further teaches determining correct classification rates based on the comparison of the fault condition classification with the fault condition (Najjar, page 4878: Table VIII “Classification results for the top three optimal sensors obtained using the unsupervised embedded algorithm”, specifically “CCR” or “Correct Classification Rate (%)”).

Response to Arguments
Objection to the Specification
Examiner: The objection to the specification is withdrawn in view of the amendment to the specification.

Objections to Claims 5, 11, and 20
Examiner: The objections to claims 5, 11, and 20 are withdrawn in view of the amendment to claims 5 and 20, and the canceling of claim 11.

Rejection of Claim 11 under 35 U.S.C. 112(d)
Examiner: The rejection of claim 11 under 35 USC §112(d) is withdrawn in view of the canceling of claim 11.

Rejection of Claims 1-20 under 35 U.S.C 101
Applicant (P8:¶¶1-4):
… The NFOA erroneously and summarily alleged that the step 2A, prong one, analysis results in claims 1-20 to as being directed to a judicial exception, based on each of the steps recited in independent claims 1 and 16 as capable of being "performed in the human mind, or by a human using pen and paper." (NFOA, page 5).
Applicant contends, however, that independent claims 1 and 16 are analogous to Example 39 of the 2019 Patent Eligibility Guidelines, in which No Judicial Exception was found:
The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception. (2019 PEG Example 39, emphasis added).
Therefore, for the same reason that Example 39 is not directed to a judicial exception, claims 1-20 as originally filed are not directed to a judicial exception. …
Examiner’s response:
The examiner respectfully disagrees. The argument merely points to example 39 and alleges “for the same reason that Example 39 is not directed to a judicial exception, claims 1-20 as originally filed are not directed to a judicial exception”, but does not particularly point out that which cannot be performed in the mind. As shown in the rejections above, the claim includes limitations that may be performed in the mind as well as mathematical concepts. Accordingly, the argument is unpersuasive and the rejection under 35 USC §101 is maintained.
Note that the upon reconsideration the rejections have been revised and the claims are also found to recite mathematical concepts.

Rejection of Independent Claims 1 and 16 under 35 U.S.C 103
Applicant (P8:¶5-P9:¶3):
… In response, Applicant traverses the rejections, because contrary to the NFOA's allegation, nowhere does Ballas even contemplate "creating inferential sensors" as recited in independent claims 1 and 16. Nowhere does Ballas expressly disclose inferential sensors. This is confirmed by the vector entries used in the system model. As Ballas is an inventor of both the prior art Ballas reference and the present invention, the nomenclature of both documents are consistent with one another. Applicant's specification augments the system model disclosed by Ballas with inferential sensors, designated as z vectors. No such designated vectors are contemplated by Ballas. Furthermore, because Ballas fails to even contemplate inferential sensors, adding such sensors as disclosed by Smits would change Ballas at its very core. It is not a trivial thing to use and evolve inferential sensors. As such, adding such inferential sensors would render Ballas inoperative for its intended use. …
Examiner’s response:
The examiner respectfully disagrees. In particular, the argument relies on the notion that the nomenclature is not the same; however, note that “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.” (MPEP 2131).
The instant specification describes an “inferential sensor” at [0012] as “An inferential sensing system can refer to instrumentation and algorithms that infer values of such system conditions, which cannot be directly measured, by using a functional combination or relation of two or more of the measurable input operating conditions and the output parameters. These functional relations used to create inferential sensors can be based on physical laws and domain system knowledge or can be empirically determined.” And the claims require (taking claim 1 as representative) “inferential sensors, each based on a functional relation of at least two of the input operating conditions and/or the output parameters”. As discussed in the Bollas prior art, the outputs are related to inputs via a model and “It may be assumed that sensors exist at the outlet bleed and ram channels to measure the exit temperatures and pressures, regardless of whether they exist in all ECSs”, i.e. an output which cannot be measured and thus is inferred via the model. Accordingly, the argument is unpersuasive as regards nomenclature.
As regards the combination, as shown in the rejection, the context of the Smits disclosure is for developing inferential sensors. Smits also describes this in the overview as “predicting at least one output variable based on a plurality of input variables may be developed using a genetic programming technique that applies at least three fitness criteria” which, as discussed above, is how the methods of the Bollas prior art operate, i.e. using a model to relate the inputs and outputs. Accordingly, the argument is unpersuasive as regards the combination.
Note that the upon reconsideration the rejections have been revised. Although the same art is used (with the exception of claim 12), the rationale has been clarified.

Dependent Claims 2-10, 12-15 and 17-20
Applicant (P9:¶¶3-5):
… With respect to all of the pending dependent claims, it is respectfully submitted that the various combinations of features recited in the dependent claims may be patentable on their own merits, and all reasons for allowability have not been specifically addressed herein since any claim depending from a patentable independent claim is also patentable. See MPEP 2143.03, citing In re Fine, 837 F.2d 1071 (Fed. Cir. 1988). …
Examiner’s response:
As regards the allegation of “may be patentable on their own merits”, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The remaining argument ultimately relies on those discussed herein above.

Conclusion
Claims 1-10 and 12-20 are rejected.
New grounds of rejection are presented and this action is made non-final.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170130982 A1
Discussing methods for an inferential sensor for a heat exchanger
HALE, WILLIAM T., AND GEORGE M. BOLLAS. "Design of built-in tests for active fault detection and isolation of discrete faults." IEEE Access 6 (2018-09-10): 50959-50973..
Discussing the use of sensors used in fault diagnosis with an example of use in a aircraft environmental control system. Also uses an inferential sensor, see §III.A – “There is also a fifth calculated output, the compressor surge margin, which is a function of the compressor inlet pressure, compressor outlet pressure, and system outlet mass flow”
MOLENAAR, DALE. "Modeling And Development Of An Experimental Pneumatic Facility For Aircraft Bleed Air System Studies.", Ryerson University, (2009). 161 pages 
Discussing the use of sensor fusion to create virtual sensors for aircraft bleed air systems
PALMER, KYLE A., WILLIAM T. HALE, KYLE D. SUCH, BRIAN R. SHEA, AND GEORGE M. BOLLAS. "Optimal design of tests for heat exchanger fouling identification." Applied Thermal Engineering 95 (2016): 382-393.
Discussing a system like that of the EP 3,104,112 A2 document

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                 

/AKASH SAXENA/Primary Examiner, Art Unit 2147